DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17/124,741 has claims 1-17 pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No. US 2015/0200861 A1; filed on January 13, 2014) in view of Jeong et al. (Pub. No. US 2014/0254367 A1; filed on March 11, 2014).
Regarding claim 1, Lee discloses a method performed by an apparatus at a first core network node, the method comprising: receiving, from a second core network node, a first congestion report comprising a list of entities that are impacted by a congestion; (See ¶0059, Mobility Management Entity (MME) 504 that a resource is insufficient due to the network congestion situation in step 520. The MME 504 confirms information of terminals 500-2 and 500-3 currently accessing the eNB2 502-2 which reports the congestion situation, and transmits a congestion terminal list 522 including information of the terminals currently accessing the congestion eNB2 502-2 to a Policy and Charging Rule Function (PCRF) 506; interpreted the mme reports to the pcrf the congestion situation and congestion terminal list)	
However, fails to disclose sending, based the first congestion report comprising of a congestion level and to an Application Function / Service Capability Server, AF/SCS, a second congestion report comprising the congestion level and the list of entities.
Jeong sending, based the first congestion report (Figure 1, e-utran has to transmit the report through a P-GW to get it to the PCRF; See ¶0090, ENB 200 may detect the occurrence of the congestion status in operation 710 and inform the PCRF 208 of this in operation 720; See ¶0091, The congestion status information transferred to the content server 300 by the PCRF 208 may include the ID (list) of a UE and the level of congestion) and to an Application Function / Service Capability Server, AF/SCS, a second congestion report comprising the congestion level and the list of entities. (See ¶0038, AF may correspond to any service providing server or content providing server; See ¶0091, The PCRF 208 may also inform the content server 300 of the congestion status information; The congestion status information transferred to the content server 300 by the PCRF 208 may include the ID (list) of a UE and the level of congestion)

Regarding claim 3, Lee discloses the first core network node is a Service Capability Exposure Function, SCEF, or a Policy and Charging Rules Function, PCRF. (See ¶0059, pcrf)
Regarding  claim 4 and 9, Lee discloses the list of entities identifies one or more affected User Equipments, UEs. (See ¶0059, transmits a congestion terminal list 522 including information of the terminals currently accessing the congestion eNB2 502-2 to a Policy and Charging Rule Function (PCRF) 506)
Regarding claim 5, Lee fails to disclose the second congestion report comprises an affected IP domain or Packet Data Network (PDN) or uplink data rate or downlink data rate or required percentage/volume of data rate reduction.
	Jeong discloses the second congestion report comprises an affected IP domain or Packet Data Network (PDN) or uplink data rate or downlink data rate or required percentage/volume of data rate reduction. (See ¶0091, transmission parameter (content size, quality, data rate, etc.) allowed to a corresponding service in the congestion status; interpreted the pcrf transmit the report to the AF with a reduction data rate in order to allow corresponding service in the congestion status)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving information about congestion from the MME to include that information can be transmitted to the content server. The motivation to combine is a UE that is provided with a content or a server that provides a content adjusts transmission characteristics in 
Regarding claim 6, Lee discloses a method performed by an apparatus at a first core network node, the method comprising sending, to a second core network node, (See ¶0059, Mobility Management Entity (MME) 504 that a resource is insufficient due to the network congestion situation in step 520. The MME 504 confirms information of terminals 500-2 and 500-3 currently accessing the eNB2 502-2 which reports the congestion situation, and transmits a congestion terminal list 522 including information of the terminals currently accessing the congestion eNB2 502-2 to a Policy and Charging Rule Function (PCRF) 506; interpreted the mme reports to the pcrf the congestion situation and congestion terminal list)
However, Lee fails to disclose a congestion report comprising a congestion level and a list of entities that are impacted by a congestion.
Jeong discloses a congestion report comprising a congestion level and a list of entities that are impacted by a congestion. (Figure 1, e-utran has to transmit the report through a P-GW to get it to the PCRF; See ¶0090, he ENB 200 may detect the occurrence of the congestion status in operation 710 and inform the PCRF 208 of this in operation 720; See ¶0091, The congestion status information transferred to the content server 300 by the PCRF 208 may include the ID (list) of a UE and the level of congestion)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving information about congestion from the MME to include that information can be transmitted to the content server. The motivation to combine is a UE that is provided with a content or a server that provides a content adjusts transmission characteristics in response to the congestion status, and thereby the quality of service experienced by a user may be improved (See ¶0017).
(See ¶0056, the second core network node is a PCRF)
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jeong and, further in view of Jain et al. (Pub. No. US 2015/0264512 A1; hereinafter Jain)
Regarding claim 2, Lee in view of Jeong fails to disclose the first core network node comprises an interworking function. 
	Jain discloses the first core network node comprises an interworking function. (See ¶0041, MTC-IWF 150 then reports 230 to SCEF/SCS 160 via a DAA command)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Lee in view of Jeong to include MTC-IWF sending the report to SCEF. The motivation to combine is efficiently communicating application communication pattern information from a third-party application server (AS) to a 3GPP system (See ¶0017).
Regarding claim 8, Lee in view of Jeong fails to disclose the second core network node comprises a Service Capability Exposure Function, SCEF. 
	Jain discloses the second core network node comprises a Service Capability Exposure Function, SCEF. (See ¶0041, MTC-IWF 150 then reports 230 to SCEF/SCS 160 via a DAA command)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Lee in view of Jeong to include MTC-IWF sending the report to SCEF. The motivation to combine is efficiently communicating application communication pattern information from a third-party application server (AS) to a 3GPP system (See ¶0017).
s 10, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (Pub. No. US 2014/0254367 A1) in view of Shan et al. (Pub. No. US 2015/0103664 A1; hereinafter Shan).
Regarding claim 10, Jeong discloses a method performed by an Application Function / Service Capability Server, AF/SCS, the method comprising: receiving, from a core network node, a congestion report comprising a congestion level and a list of entities that are impacted by a congestion; (See ¶0038, AF may correspond to any service providing server or content providing server; See ¶0091, The PCRF 208 may also inform the content server 300 of the congestion status information; The congestion status information transferred to the content server 300 by the PCRF 208 may include the ID (list) of a UE and the level of congestion)
However, Jeong fails to disclose in response to the congestion report, mitigating the congestion by one or more of reducing downlink traffic and modifying a session property.
Shan discloses in response to the congestion report, (See ¶0031, The CN may notify an application server (AS) to perform one or more actions that reduce the congestion on the user plane (i.e., data plane).) mitigating the congestion by one or more of reducing downlink traffic (See ¶0033, The UPCON event trigger may indicate that the location of the UPCON occurs at one of: a radio downlink; See ¶0070, The application server may reduce the UPCON by performing at least one of indicating the UPCON event, reducing a maximum bitrate; interpreted that there is congestion in the downlink the application server uses the congestion report to reduce the maximum bitrate in the downlink)
and modifying a session property. (See ¶0079, providing audio data with reduced bitrate video data)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  receiving the congestion level and list of entities impacted of congestion in a report from the core network to include the application server uses the congestion report to mitigate the congestion. The motivation to combine is to efficiently reduce the congestion on the user plane (i.e. data plane) See ¶0031.
 (See ¶0038, AF may correspond to any service providing server or content providing server; See ¶0091, The PCRF 208 may also inform the content server 300 of the congestion status information; The congestion status information transferred to the content server 300 by the PCRF 208 may include the ID (list) of a UE and the level of congestion)
Regarding claim 13, Jeong fails to disclose mitigating the congestion comprises applying a downlink rate limit.
Shan disclose mitigating the congestion comprises applying a downlink rate limit. (See ¶0033, The UPCON event trigger may indicate that the location of the UPCON occurs at one of: a radio downlink; See ¶0070, The application server may reduce the UPCON by performing at least one of indicating the UPCON event, reducing a maximum bitrate; interpreted that there is congestion in the downlink the application server uses the congestion report to reduce the maximum bitrate in the downlink)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  receiving the congestion level and list of entities impacted of congestion in a report from the core network to include the application server uses the congestion report to mitigate the congestion. The motivation to combine is to efficiently reduce the congestion on the user plane (i.e. data plane) See ¶0031.
Regarding claim 17, Jeong fails to disclose the congestion report comprises an affected IP domain or Packet Data Network (PDN) or uplink data rate or downlink data rate or required percentage/volume of data rate reduction.
Shan discloses the congestion report comprises an affected IP domain or Packet Data Network (PDN) or uplink data rate or downlink data rate or required percentage/volume of data rate reduction. (See ¶0033, The UPCON related PCC information may include an UPCON event, such as an indication of RAN user plane congestion; UPCON event trigger may indicate that the location of the UPCON occurs at one of: a radio uplink, a radio downlink, a network uplink, a network downlink)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  receiving the congestion level and list of entities impacted of congestion in a report from the core network to include the application server uses the congestion report to mitigate the congestion. The motivation to combine is to efficiently reduce the congestion on the user plane (i.e. data plane) See ¶0031.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Shan and, further in view of IDS provided NPL (Discussion on a service capability exposure framework; hereinafter SCEF).
Regarding claim 11, Jeong in view of Shan fails to disclose the core network node comprises a Service Capability Exposure Function, SCEF.
SCEF discloses the core network node comprises a Service Capability Exposure Function, SCEF. (Page 3, SCEF represents a logical function that exposes a specific service capability)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jeong in view of Shan to include the core network includes a SCEF. The motivation to combine is to efficiently provides internal interfaces/functions and provides 3rd party enabling API functions (Page 3).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Shan and, further in view of Lien (Pub. No. 2008/0095056 A1; hereinafter Lien).
Regarding claim 14, Jeong in view of Shan fails to disclose mitigating the congestion comprises limiting a future downlink rate to a percentage of a current downlink rate.
	Lien disclose mitigating the congestion comprises limiting a future downlink rate to a percentage of a current downlink rate. (See ¶0044, transmitter 100 determines a packet dropped rate based on the network congestion status; See ¶0046, if the packet lost rate is 10%, the determined packet dropped rate is also 10%. In such case, the transmitting module 120 drops voice packets according to the 10% dropped rate)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed Jeong in view of Shan to include reducing the network traffic by a percentage drop rate. The motivation to combine is efficiently improve network efficiency by reducing network traffic (See ¶0016).
Regarding claim 15, Jeong in view of Shan fails to disclose mitigating the congestion comprises applying a downlink packet drop rate. 
Lien discloses mitigating the congestion comprises applying a downlink packet drop rate. (See ¶0044, transmitter 100 determines a packet dropped rate based on the network congestion status; See ¶0046, if the packet lost rate is 10%, the determined packet dropped rate is also 10%. In such case, the transmitting module 120 drops voice packets according to the 10% dropped rate)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed Jeong in view of Shan to include reducing the network traffic by a percentage drop rate. The motivation to combine is efficiently improve network efficiency by reducing network traffic (See ¶0016).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Shan and, further in view of Liao (Pub. No. US 2015/0319640 A1; hereinafter Liao).
Regarding claim 16, Jeong in view of Shan fails to disclose mitigating the congestion comprises sending an application layer message to command one or more UEs to take an action to reduce congestion.
	Liao discloses mitigating the congestion comprises sending an application layer message to command one or more UEs to take an action to reduce congestion. (See ¶0015, wherein each of the at least a trigger request is used to trigger at least an MTC application on a MTC device, wherein the trigger suppression operation is performed according to a trigger suppression setting received from the network control node.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by method and system disclosed by Jeong in view of Shan to include sending an application layer command to UEs to suppress traffic. The motivation to combine is to efficiently reduce traffic load by utilizing a back-off timer (See ¶0042).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (Pub. No. US 2006/0233110 A1)- Once in the block state, if the value of the CO metric does not decrease but continues to increase and exceeds a second higher threshold, the system enters a mute state. In the mute state a predetermined large percentage of existing active calls are muted. Specifically, a message is sent downlink to specific ATs instructing them to reduce their transmission rates to zero but to still maintain their active connections.
Velev et al. (Pub. No. US 2014/0341041 A1)- A triggering server transmits a device trigger request to a terminal over a communication network including a serving network node. The network node evaluates whether the connection can be established from the terminal to the server, including determining whether the network is congested and/or whether a back-off timer is running and/or the remaining time of the back-off timer at the terminal. Then the network node transmits a delivery delay indication to a device triggering control server to provide it with the delivery delay indication indicating at least one of impossibility of establishing the connection to the server after the trigger or a data transmission delay. 

Panchal et al. (Pub. No. US 2016/0381691 A1)- An application programming interface (“API”) between the physical layer and the application layer of a user device may facilitate the analysis of the physical layer metrics of the RAN. The RAN may also, or alternatively, provide physical layer metrics to the user device (e.g., via control signaling). The RAN may enforce constraints on maximum or minimum data rates, and/or may specify codecs that should be used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Tejis Daya/Primary Examiner, Art Unit 2472